DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed July 6, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claim 1 and 4-18 are currently pending. Claims 15-18 are withdrawn.  Claims 1 and 8 are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Regarding Claim 8, Applicant has clarified the relationship between the volume of the cell culture medium that occupies the cell culture vessel, and the volume of the porous polyimide film that occupies the cell culture vessel, wherein the volume of the porous polyimide film is the sum of the film comprising a cell viable region.
Therefore, the previous rejection is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Maintained
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara et al., (WO 2015/012415, prior public availability date January 29, 2015; IDS 3/22/2019) (“Hagihara”), as evidenced by Expasy.org (Cellosaurus cell line HUVEC-C, retrieved from the internet; previously cited) (“Cellosaurus-HUVEC”), Expasy.org (Cellosaurus Vero C1008, retrieved from the internet; previously cited) (“Cellosaurus-Vero Cells”) and Lee et al. (J Formos Med Assoc. 1990 Jul;89(7):559-64, Abstract; see previously cited) (“Lee”).
It is initially noted; the rejection has been updated in view of the amendment to the claims.
Paragraph numbers for Hagihara refer to US 2016/0168560 as the English language translation of WO 2015/012415, see IDS submitted June 19, 2019).
Regarding claim 1, Example 8 (paragraphs [0174]-[0177]) of Hagihara teaches culturing of human skin keratinocyte cells by the following method:
Add 0.5 ml of cell culture medium to a 2 cm X 2 cm sterilized square vessel, 
Dip a sterilized 1.4 cm-square porous polyimide film into the cell culture medium with the A-surface of the mesh (porous) structure facing upward.
Seed 4 x 104 human skin keratinocyte cells to the porous polyimide film by natural seeding.  
Hagihara teaches culturing was carried out for 1, 3 and 6 days prior to cell staining.  Cell growth and proliferation was assessed microscopically.  FIG. 12 of Hagihara illustrates the human skin keratinocytes can be cultured, proliferated, and maintain their differentiated state by the disclosed method.
Example 9 of Hagihara cultures human umbilical vein endothelial cells (HUVECs) using the porous polyimide film, wherein cells were cultured for up to 10 days prior to fixation and staining, thus indicating that HUVECs can be cultured and maintain differentiation by the disclosed method (paragraphs [0178]-[0181]).
Example 10 of Hagihara cultures Vero cells (primate kidney epithelial cells) using the porous polyimide film, wherein cells were cultured for up to 15 days prior to staining, thus indicating that kidney epithelial cells can be cultured and maintain differentiation by the disclosed method (paragraphs [0182]-[0185]).
Thus, Hagihara has demonstrated that a variety of differentiated cells can be cultured and proliferated using the porous polyimide film, wherein the cells maintain their differentiated state.  Therefore, Hagihara’s method is considered to suppress dedifferentiation of the disclosed cells.
Hagihara’s step of seeding the various cell types by applying the cells to the porous polyimide film reads on claim 1, step (1).
As to claim 1 and the following limitations:
 “wherein the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer 5sandwiched between the surface layers A and B; 
6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B; 
8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B;
 11wherein the pores in the surface layers A and B communicate with the 12macrovoids”,

It is noted that Examples 8-10 of Hagihara do not further disclose limitations regarding the structure of the polyimide film.  However, Hagihara at paragraphs [0137]-[0139] teaches the porous polyimide film may be may be a porous polyimide film with a multilayer structure, having at least two surface layers (A-surface and B-surface), and a macro-void layer sandwiched between the two surface layers, which reads on “…wherein the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B”…. and “…a macrovoid layer 5sandwiched between the surface layers A and B”.  Hagihara teaches the surface layers (A-surface and B-surface) each have thicknesses of 0.01 to 20 µm and a plurality of pores with mean pore sizes of 0.01 to 100 µm, the pores being optionally communicating with each other, which reads on “the surface layers having a plurality of pores”, as recited in claim 1.
Hagihara teaches the A-surface layer of the porous film is a mesh structure having small holes (pores) with mean sizes of no greater than 15 µm, and the B-surface is a large-hole (pores) structure with mean sizes of 20 µm or greater, which reads on “6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B”, thus meeting the limitation of claim 1. 
Further regarding claim 1 and the limitation “8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B”, Hagihara teaches the macrovoid layer has a partition bonded to the surface layers (A-surface and B-surface) and a plurality of macrovoids surrounded by the partition wall and the surface layers (A-surface and B-surface), thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitation “11wherein the pores in the surface layers A and B communicate with the 12macrovoids”, it is noted that Hagihara teaches the macro-void layer and the surface layers (A-surface and B-surface) each have a plurality of pores communicating with each other, thus meeting the limitation of claim 1.
Thus, Hagihara does render obvious:
the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer 5sandwiched between the surface layers A and B; 
6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B; 
8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B;
 11wherein the pores in the surface layers A and B communicate with the 12macrovoids,
 
that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the porous polyimide film has the structures as recited in claim 1 is within the scope of the teachings of Hagihara, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells by applying cells to a porous polyimide film as recited in claim 1.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Additionally, regarding claim 1 and the phrase “A method for suppressing the dedifferentiation of stem cells”, it is noted that Hagihara’s Examples 8-10 teach culturing the various differentiated cells by applying the cells to the polyimide porous film. Hagihara’s polyimide porous film is substantially identical to the polyimide porous film disclosed in Applicant’s specification (paragraphs [0010]-[0011]). Hagihara’s cultures disclosed at Examples 8-10 maintains the cells as keratinocytes, umbilical vein endothelial cells and Vero cells for the duration of each of the cultures. Though Hagihara does not state the method is carried out for the purpose of suppressing the dedifferentiation of the disclosed cells, the fact that Hagihara carries out the same method steps as in the instant application means that any and all results of the method of Hagihara, whether recognized at the time of publication or not, were inherently achieved by the reference method.  MPEP 2112.02
Further regarding the limitation that culturing and proliferating is carried out for at least 30 days, it is noted that Hagihara’s Examples 8-10 disclose carrying out culturing for 6, 10 and 15 days, respectively.  Examples 8-10 do not further teach culturing the cells for at least 30 days. However, Hagihara’s polyimide porous film is substantially identical to the polyimide porous film disclosed in Applicant’s specification (paragraphs [0010]-[0011]). Therefore, although Hagihara does not state the method is carried out for at least 30 days, the fact that Hagihara’s polyimide porous film is substantially identical to the polyimide porous film disclosed in Applicant’s specification and Hagihara carries out the same method steps as in the instant application means that any and all results of the method of Hagihara, whether recognized at the time of publication or not, were inherently achieved by the reference method.  MPEP 2112.02
Additionally, Hagihara’s FIG. 3 illustrates the duration of culturing correlates to the proliferation of the cell population, and Hagihara’s FIG. 11 illustrates that culturing human skin fibroblasts for at least 25 days resulted in consistently increasing cell populations.
Therefore, the parameter of culturing time period is recognized as a result-effective variable which achieves the recognized result of permitting expansion of the cell population.  
Moreover, Cellosaurus-HUVEC evidences the doubling time for HUVEC cells is approximately 23.5 hours for earlier passages (Comments, page 1) and Cellosaurus-VERO Cells evidences the doubling time for Vero cells is approximately 22 hours (Comments, page 1).  Ammerman evidences the doubling time for human skin keratinocytes is 24 hours in the first 6 days of culture.
Thus, Cellosaurus-HUVEC and Cellosaurus-VERO Cells evidences additional days in culture would necessarily result in increasing the cell population for each cell type.
Therefore, given the intention of Hagihara’s method is to provide a culturing method that results in cell proliferation and expansion of the cell population (paragraph [0007]), it would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method to optimize the culturing time period to at least 30 days to permit increasing the cell population of the desired cell type.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the culturing time period with a reasonable expectation for successfully increasing the cell population; thus meeting the limitation of claim 1.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Further regarding claim 1 and the limitation that the cells are chondrocytes or osteoblasts, it is noted that Hagihara’s Examples 8-10 do not further exemplify the cell types recited in claim 1, e.g. chondrocytes or osteoblasts.  However, Hagihara at paragraph [0101] teaches there are no particular restrictions on the type of cells that can be utilized for the culturing method and Hagihara further teaches the method encompasses a variety of somatic cell types, including chondrocytes and osteoblasts.
Thus, Hagihara does render obvious the cell types comprise chondrocytes and osteoblasts, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that culturing chondrocytes and osteoblasts on the porous polyimide films is within the scope of the teachings of Hagihara, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to culture chondrocytes and osteoblasts.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 4, as set forth above regarding claim 3, Cellosaurus-HUVEC evidences the doubling time for HUVEC cells is approximately 23.5 hours for earlier passages and Cellosaurus-VERO Cells evidences the doubling time for Vero cells is approximately 22 hours.  Ammerman evidences the doubling time for human skin keratinocytes is 24 hours in the first 6 days of culture.
Therefore, given that Hagihara teaches seeding each of the skin keratinocytes, HUVECs and Vero cells at 4 x 104 cells per 1.4 cm2 porous polyimide film (i.e. 2.85 x 104 cells/cm2) and cultures the cells for at least 6 days, each of the cell types would achieve a cell population of 1.14 x 105 at day 3 of culture, thus meeting the limitation of claim 4.
Regarding claim 5, it is noted that Hagihara’s Examples 8-10 teach using one porous polymer film. Examples 8-10 do not further teach two or more films are layered either above and below or left and right in the cell culture medium.  However, it is noted that Hagihara’s Example 4 teaches using 10 aligned films, without overlapping (paragraph [0162]), and Example 6 teaches using 15 aligned films, aligned in random fashion with partially overlapping portions above and below and left and right (paragraph [0167]).  The porous polymer films were aligned without overlapping.  
Thus, Hagihara does render using two or more porous polymer films that are layered either above and below or left and right in the cell culture medium, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that using two or more porous polymer films that are layered either above and below or left and right in the cell culture medium is within the scope of the teachings of Hagihara, and thus renders the invention of claim 5 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use two or more films that are layered either above and below or left and right in the cell culture medium.
Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 6, Hagihara’s Examples 8-10 do not further comment on whether or not the film is folded, wound into a roll-like shape, connected as sheets or pieces with a filamentous structure or bound into a rope-like shape and suspended or fixed in a cell culture medium in a cell culture vessel. 
However, Hagihara (paragraph [0097]) teaches the porous polyimide film can be used by working into a three-dimensional shape by being: 
folded, 
wound into a roll, 
connected as sheets or fragments by a filamentous structure, or
 bound into a rope, for suspension or fixing in the cell culture medium in the cell culturing vessel.
	Thus, Hagihara does render obvious a method for preparing cells wherein the film can be folded or wound into a roll, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the films are folded or wound into a roll, is within the scope of the teachings of Hagihara, and thus renders the invention of claim 6 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells wherein the film can be folded or wound into a roll.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
	Regarding claim 7, it is noted that Hagihara’s Examples 8-10 do not further teach that during the culturing step a part, or all, of the porous polyimide film is not in contact with a liquid phase of a cell culture medium.  However, Hagihara further teaches the culturing method can be conducted by further layering a film on a film on which cells are already growing, thus creating a multilayered construct (paragraph [0098]).  Thus, it is reasonable to consider that placing the second layer upon the first layer will result in some portion of the second film to not be in contact with the liquid phase of the cell culture medium, thus meeting the limitation of claim 7.
Regarding claim 8, it is noted that Hagihara’s Examples 8-10 teach the polymer films are 1.4 square centimeters, and given that paragraph [0137] teaches the film can have an overall thickness that ranges from approximately 0.03 µm to 60 µm, the maximum volume occupied by the film of Examples 8-10 correlates to 0.01 cm3 (i.e. 0.01 mL). Hagihara’s cell culture volume is 0.5 mL, which is 50 times the volume occupied by the polymer film (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 9 and the limitation regarding the pore diameter of the surface layer A, Hagihara (paragraph [0137]) teaches the pore diameter of the surface layer A is 0.01 to 100 µm (claimed range lies within the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 10 and the limitation regarding the pore diameter of the surface layer B, Hagihara (paragraph [0137]) teaches the pore diameter of the surface layer A is 0.01 to 100 µm (claimed range lies within the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 11 and the limitation directed at the thickness of the porous polymer film, it is noted that Hagihara (paragraph [0137]) teaches the macro-void layer partition and the surface layers (A-surface and B-surface) each have thicknesses of 0.01 to 20µm, which correlates to an overall thickness ranging from approximately 0.03 µm to 60 µm (claimed range overlaps the prior art range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 12, Hagihara’s Examples 8-10 teach the porous polymer film is a porous polyimide film, thus meeting the limitation of claim 12.
	Regarding claim 13, Hagihara teaches the polyimide film is obtained from tetracarboxylic dianhydride and a diamine (paragraph [0114]), thus meeting the limitation of claim 13.
	Regarding claim 14, Hagaihara (paragraph [0115]) teaches the porous polyimide film is a colored porous polyimde film that is obtained by forming a polyamic acid solution composition containing a polyamic acid solution derived from a tetracarboxylic acid component and a diamine component, and a coloring precursor, and then heat treating it at 250°C or higher, thus meeting the limitation of claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

It is noted the rejection has been updated in view of Applicant’s amendment submitted July 6, 2022.
Claims 1, 5-6 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 13-21 of copending Application No. 16/320,003 (“Copending ‘003”)(reference application), in view of Hagihara et al., (WO 2015/012415, set forth above) (“Hagihara”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application claims the following method:
A method for suppressing dedifferentiation of cells 2that readily dedifferentiate, 3the method comprising the steps of: 
 4(1) applying the cells to a porous polymer film; and  
5(2) culturing and proliferating the cells for at least 30 days; 
wherew wherein the cells are chondrocytes or osteocytes;
6wherein the porous polymer film is a three-layer structure 7having a surface layer A and a surface layer B, the surface layers having a plurality of pores, and  8a macrovoid layer sandwiched between the surface layers A and B; 
 9wherein an average pore diameter of the pores present in the surface layer A is 10smaller than an average pore diameter of the pores present in the surface layer B;  
11wherein the macrovoid layer has a partition wall bonded to the surface layers A 12and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 13and B; and  14wherein the pores in the surface layers A and B communicate with the 15macrovoids.

Claim 1 of Copending ‘003 claims the following method:
A method for preparing cells, the method 2comprising the step of: 
applying cells to a porous polyimide film and culturing the cells; 
3wherein the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer 5sandwiched between the surface layers A and B; 
6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B; 8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B; 
11wherein the pores in the surface layers A and B communicate with the 12macrovoids; and 
13wherein the porous polyimide film is produced by a method comprising the steps 14of: 15(1) casting a poly(amic acid) solution consisting of 3 to 60% by mass of a 16poly(amic acid) having a limiting viscosity number of 1.0 to 3.0, the poly(amic acid) consisting 17of a tetracarboxylic acid unit and diamine unit, and 40 to 97% by mass of an organic polar 18solvent, into a film-like shape, and dipping in or bringing it into contact with a coagulating 19solvent comprising water as an essential component to prepare a porous film of poly(amic acid); 20and
 21(2) imidizing the porous film of a poly(amic acid) obtained in the step (1) by 22heat treatment, wherein each of the shrinkage ratios in the longitudinal direction and the 23 transverse direction of the film after heat treatment is suppressed to 8% or lower, and the Page 2 of 8Appl. No. 16/320,003Amdt. dated March 28, 2022Response to Final Office Action of January 26, 2022 24temperature rising rate in the temperature region of 200 0C or higher in the heat treatment is 25 25°C/min or higher.


As to the preamble of instant claim 1, it is noted that suppressing dedifferentiation is an inherent feature of practicing the method of claim 1 of Copending ‘003.
Claim 1 has been amended to now recite culturing and proliferating the specific cell types of chondrocytes or osteoblasts for at least 30 days.
Although claim 1 of Copending ‘003 claims culturing generic cells, and claim 17 of Copending ‘003 claims animal cells, Copending ‘003 does not further specify culturing chondrocytes or osteoblasts.  
However, Hagihara (set forth above) teaches culturing various animal cells using the claimed porous polyimide film. Hagihara at paragraph [0101] teaches there are no particular restrictions on the type of cells that can be utilized for the culturing method and Hagihara further teaches the method encompasses a variety of somatic cell types, including chondrocytes and osteoblasts.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute chondrocytes or osteoblasts as taught by Hagihara, as the animal cells in the copending method for the predictable result of successfully supporting the maintenance of cell phenotype and suppressing dedifferentiation. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Additionally, although claim 1 of Copending ‘003 does not further specify culturing chondrocytes or osteoblasts for at least 30 days, it is noted that Hagihara’s FIG. 3 illustrates the duration of culturing correlates to the proliferation of the cell population, and Hagihara’s FIG. 11 illustrates that culturing human skin fibroblasts for at least 25 days resulted in consistently increasing cell populations.
Therefore, the parameter of culturing time period is recognized as a result-effective variable which achieves the recognized result of permitting expansion of the cell population.  
Therefore, given the intention of the claimed method is to provide a culturing method that results in cell proliferation and expansion of the cell population, it would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method to optimize the culturing time period to at least 30 days to permit increasing the cell population of the desired cell type.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the culturing time period with a reasonable expectation for successfully increasing the cell population.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Instant claim 5 claims two or more porous polymer films are layered either above and below or left 3and right in the cell culture medium.  Therefore, claims 10 and 14 of Copending ‘003 read on claim 5.
Instant claim 6 claims the porous polyimide film is 3i) folded,  4ii) wound into a roll-like shape,  5iii) connected as sheets or pieces with a filamentous structure, or  6iv) bound into a rope-like shape, 7and suspended or fixed in a cell culture medium in a cell culture vessel. Therefore, claim 12 of Copending ‘003 reads on claim 6.
Instant claim 12 claims the porous polymer film is a porous polyimide film.  Therefore, claim 1 of Copending ‘003 reads on claim 12.
Instant claim 13 claims the porous polyimide film comprises a polyimide derived from 3tetracarboxylic dianhydride and diamine. Therefore, claim 3 of Copending ‘003 reads on claim 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
As to Applicant’s remarks regarding the possibility of culturing chondrocytes and osteoblasts and maintaining the original nature of the cells and the cited references to Li et al and Marlovitis, as discussed at Applicant’s remarks (pages 7-8), Applicant’s remarks are not found persuasive.
In response it is noted that the cited reference to Hagihara at paragraphs [0137]-[0139] teaches the same porous polyimide film as disclosed in the instant specification (paragraphs [0010]-[0011]).  Therefore, the fact that Hagihara carries out the same method steps as in the instant application means that any and all results of the method of Hagihara, whether recognized at the time of publication or not, were inherently achieved by the reference method.
Further regarding Applicant’s remarks that there is no example in Hagihara showing that chondrocytes and osteoblasts were cultured, as discussed at Applicant’s remarks (first to third paragraphs, page 8), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is acknowledged that Hagihara’s specific examples do not exemplify chondrocytes or osteoblasts, thus the rejection is not an anticipatory rejection. Given that Hagihara discloses that chondrocytes and osteoblasts are suitable cell types for culturing on the polyimide film (paragraph [0101]), Hagihara does render obvious the cell types comprise chondrocytes and osteoblasts, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that culturing chondrocytes and osteoblasts on the porous polyimide films is within the scope of the teachings of Hagihara, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to culture chondrocytes and osteoblasts. 

Conclusion
No claim is allowed.  No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633